DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on February 3, 2021 after final rejection of November 4, 2020 and advisory action of January 26, 2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on February 3, 2021 has been entered.  The Office action on currently pending claims 21-40 follows.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
See next page→

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-25, 28, 32-35, and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 22 and 32, the limitation “wherein the first heat pipe does not operate in an optimal operating region when the first power consumption of the first heating element is at the second power consumption” is believed to constitute as New Matter because the aforementioned subject matter is not believed to be supported in Applicant’s specification or figures. Although Applicant’s abstract and specification (e.g., see paragraphs [0006], [0011], [0014], [0017], [0029], [0032], [0034], etc.) describes the heat pipes as having different optimal regions, neither the abstract nor the specification describes a first heat pipe not operating in an optimal operating region when a power consumption of a first heating element is equal to a power consumption of a second heating element, as claimed in claims 22 and 32.  In other words, neither Applicant’s abstract or written specification describes the relationship among the first heat pipe, first heating element, and second heating element as claimed in claims 22 and 32.
Furthermore, as stated above, Applicant’s figures also does not depict the relationship of the first heat pipe in relation to the first and second heat element as claimed in claims 22 and 32.  Therefore, even though it is understood that the heat pipes have different optimal working 
Regarding claims 23 and 33, the claims are believed to constitute as New Matter because Applicant’s original disclosure does not describe what is meant by “working quality”.  Applicant’s specification has no instance of the words “working quality” and “quality”. Furthermore, Applicant’s figures also does not provide any insight as to what is meant by “working quality”. For the reasons provided above, it is believed that claims 23 and 33 constitute New Matter. For the purposes of examination, the limitations of claims 23 and 33 were considered to be properly rejected if a prior art reference teaches heat pipes with different properties.
Regarding claims 24 and 25 (and by virtue, claims 34 and 35, since the claims are identical to claims 24 and 25), the claims are believed to constitute as New Matter because neither Applicant’s specification nor figures depict an embodiment in which the first and second heating element comprise central processing units (CPUs) (claim 24) or an embodiment in which the first and second heat element comprise graphic processing units (GPUs) (claim 25).  Based on paragraph [0009] of Applicant’s specification and based on Applicant’s figures, it appears as though Applicant only has support for a printed circuit board supporting a CPU (singular), a GPU (singular), or a CPU and a GPU. The Office has not been able to identify any instances in Applicant’s specification or figures in which Applicant has support for an embodiment in which two CPUs are supported on a printed circuit board, or an embodiment in which two GPUs are 
Regarding claim 28 (and by virtue, claim 38, since the claim is identical to claim 28), the claim is believed to constitute as New Matter because neither Applicant’s specification nor figures appears to describe an embodiment in which the first heating element is a CPU and GPU, and the second heating element being another heating element.  Applicant’s figures only provides embodiments in which the printed circuit board with heat pipes that dissipate heat from a CPU, GPU, or a CPU and GPU. Applicant’s figures do not show the first and second heat pipe can be supported on a CPU, GPU, and another electronic component as claimed in claim 28.
Paragraph [0028] of Applicant’s specification seems to suggest that the CPU, GPU, or CPU and GPU can be replaced with any other electrical component.  Furthermore, Applicant’s specification appears to only have support for heat pipes that are mounted on only one or two heat generating elements.  Furthermore, the Office was unable to find any support in Applicant’s disclosure in which Applicant describes an assembly in which a first heat pipe is placed on both a CPU and a GPU, and a second heat pipe being placed on another electrical device.   In other words, paragraph [0028] of Applicant’s specification and Applicant’s figures seem to teach that the novel heat pipe connection is applied to either one or two heat generating components, not three heat generating components as claimed in claim 28.  For the reasons provided above, claim 28 is believed to constitute as new matter.  For the purposes of examination, the claim was considered to be properly rejected if a prior art reference taught a plurality of heat pipes cooling three or more electronic components.
See next page→
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21, 24-27, 31, and 34-37, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hrehor, Jr. (US 9459669) in view of Hongo (US 7675752) and in further view of Katoh (US 6360813).
Regarding claim 21, Hrehor, Jr. discloses (Fig.4):
A mobile phone (Col.3 Lns.24-30: invention can be applied to a mobile phone), comprising: a circuit board (402) (Col.3 Lns.36-37: describes base portion 402 as being a PCB); a first heating element (404) disposed on a first side (See Fig.4) of the circuit board (402); a second heating element (406) disposed on the first side (See Fig.4) of the circuit board (402); a first heat pipe (414) positioned on the first heating element (404), wherein the first heat pipe (414) operates in a first working area (See Figure Below) when a first power consumption of the first heating element (404) is in a first power consumption state (Fig.4: the first heat pipe 414 operates in the first working area when the first heat element 410 is working in a normal/first power consumption state); and a second heat pipe (416) positioned on the second heating 

    PNG
    media_image1.png
    591
    881
    media_image1.png
    Greyscale

See next page→

The first heat pipe is separated from the circuit board by the first heating element; the second heat pipe is separated from the circuit board by the second heating element.
Hongo however teaches (Fig.2):
The first heat pipe (22) is separated from the circuit board (12) by the first heating element (13); the second heat pipe (23) is separated from the circuit board (12) by the second heating element (14).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Hongo to modify the device of Hrehor, Jr. such that the first and second heat pipe are separated by from the circuit board by the first and second heating elements, as claimed, in order to provide a cooling assembly that can better prevent the printed circuit board from absorbing undesired heat due to the separation between the printed circuit board and the first and second heat pipe.
However, neither Hrehor, Jr. nor Hongo teaches:
Wherein a thermal resistance range of the first heat pipe and the second heat pipe is 0.05-1 degrees Celsius per watt (°C/W) when the first heat pipe works in the first working area and the second heat pipe works in the second working area.
Katoh however teaches:
Wherein a thermal resistance range of a heat pipe is 0.05-1 Degrees Celsius per watt (°C/W) (Col.3 Lns.61-66).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Katoh to further modify the device of modified Hrehor, Jr. such that the first and second heat pipe have a thermal 
Regarding claim 31, Hrehor, Jr. discloses (Fig.4):
An electronic device (400), comprising: a circuit board (402) (Col.3 Lns.36-37: describes base portion 402 as being a PCB); a first heating element (404) disposed on a first side (See Fig.4) of the circuit board (402); a second heating element (406) disposed on the first side (See Fig.4) of the circuit board (402); a first heat pipe (414) positioned on the first heating element (404), wherein the first heat pipe (414) operates in a first working area (See Figure of Claim 21) when a first power consumption of the first heating element (404) is in a first power consumption state (Fig.4: the first heat pipe 414 operates in the first working area when the first heat element 410 is working in a normal/first power consumption state); and a second heat pipe (416) positioned on the second heating element (406), wherein the second heat pipe (416) operates in a second working area (See Figure of Claim 21) when a second power consumption of the second heating element (406) is in a second power consumption state (Fig.4: the second heat pipe 416 will operate in the second working area when the second heating element 406 is in its own normal/second power consumption state), wherein the first power consumption is different from the second power consumption (Col.4 Lns.18-30: there are embodiments in which the first heat generating component 404 is a GPU and the second heat generating component 406 is a CPU, or vice-versa, which are components that have different power consumptions, as explained in Applicant's specification, and thus the first power consumption will be different from the second power consumption), wherein the first working area corresponding to the first heat pipe (414) is 
However, Hrehor, Jr. does not disclose:
The first heat pipe is separated from the circuit board by the first heating element; the second heat pipe is separated from the circuit board by the second heating element.
Hongo however teaches (Fig.2):
The first heat pipe (22) is separated from the circuit board (12) by the first heating element (13); the second heat pipe (23) is separated from the circuit board (12) by the second heating element (14).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Hongo to modify the device of Hrehor, Jr. such that the first and second heat pipe are separated by from the circuit board by the first and second heating elements, as claimed, in order to provide a cooling assembly that can better prevent the printed circuit board from absorbing undesired heat due to the separation between the printed circuit board and the first and second heat pipe.
However, neither Hrehor, Jr. nor Hongo teaches:
Wherein a thermal resistance range of the first heat pipe and the second heat pipe is 0.05-1 degrees Celsius per watt (°C/W) when the first heat pipe works in the first working area and the second heat pipe works in the second working area.
Katoh however teaches:
Wherein a thermal resistance range of a heat pipe is 0.05-1 Degrees Celsius per watt (°C/W) (Col.3 Lns.61-66).
See next page→

Regarding claims 24 and 34, Hrehor, Jr. further discloses:
Wherein the first heating element (404) and the second heating element (406) comprise central processing units (CPUs) (Col.4 Lns.18-30: there are embodiments in which the first and second heat element 404,406 are both CPUs).
Regarding claims 25 and 35, Hrehor, Jr. further discloses:
Wherein the first heating element (404) and the second heating element (406) comprise graphic processing units (GPUs) (Col.4 Lns.18-30: there are embodiments in which the first and second heat element 404,406 are both GPUs).
Regarding claims 26 and 36, Hrehor, Jr. further discloses:
Wherein the first heating element (404) is a central processing unit (CPU), and wherein the second heating element (406) is a graphics processing unit (GPU) (Col.4 Lns.18-30: there are embodiments in which the first heat element 404 is a CPU and the second heat element 406 is a GPU).
Regarding claims 27 and 37, Hrehor, Jr. further discloses:
Wherein the first heating element (404) is a graphics processing unit (GPU), and wherein the second heating element (406) is a central processing unit (CPU) (Col.4 Lns.18-30: there are .

Claims 23, 29, 30, 33, 39, and 40, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hrehor, Jr. (US 9459669), Hongo (US 7675752), and Katoh (US 6360813) as applied to claims 21 and 31 above, and further in view of Tong (US 20130155616).
Regarding claims 23 and 33, modified Hrehor, Jr. does not teach:
Wherein the first heat pipe and the second heat pipe have different characteristic parameters, wherein the characteristic parameters comprise maximum heat transfer capacity, capillary layer sectional area, working quality, and pipe thickness, and wherein the maximum heat transfer capacity, the capillary layer sectional area, the working quality, and the pipe thickness of the first heat pipe are different from those of the second heat pipe.
Tong however teaches:
Wherein at least two heat pipes have different characteristic parameters, wherein the characteristic parameters comprise maximum heat transfer capacity, capillary layer sectional area, working quality, and pipe thickness ([0041]- each heat pipe can have a different working fluid, a different shape, different diameters/size/thickness/length, different depths, be made out of different materials, and/or have different wicking structures, which are all properties that affect the maximum heat transfer capacity, capillary layer sectional area, working quality, and pipe thickness of the pipes, as claimed).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Tong to further modify the device of modified Hrehor, Jr. such that a maximum heat transfer capacity, a 
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claims 29-30 and 39-40 modified Hrehor, Jr. does not explicitly teach:
(Claims 29 and 39) Wherein the first heat pipe and the second heat pipe are formed of copper.
(Claims 30 and 40) Wherein the first heat pipe and the second heat pipe are formed of aluminum.
Tong however teaches:
Heat pipes that are made out of copper or aluminum ([0041]).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Tong to further modify the device of Hrehor, Jr. such that the first and second heat pipe are formed of copper, as claimed in claims 29 and 39, or formed of aluminum, as claimed in claims 30 and 40, in order to 
Furthermore, modifying the material of the heat pipes such that they are made out of a desired material, including as respectively claimed in claims 29-30 and 39-40, would have been an obvious modification that one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention would do in order to achieve improved cooling as discussed above, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.  In re Leshin, 125 USPQ 416 (CCPA 1960).
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).

Claims 28 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hrehor, Jr. (US 9459669), Hongo (US 7675752), and Katoh (US 6360813) as applied to claim 21 and 31 above, and further in view of Aurongzeb (US 20140198438).
Regarding claims 28 and 38, Hrehor, Jr. further discloses:
Wherein the first heating element (404) is a graphics processing unit (GPU) or a central processing unit (CPU), and wherein the second heating element (406) is another heating element 
However, modified Hrehor, Jr. does not teach:
Wherein the first heating element is a graphics processing unit (GPU) and a central processing unit (CPU).
Aurongzeb however teaches (Fig.2):
Wherein the first heating element (120 and 130) is a graphics processing unit (GPU) (130) and a central processing unit (CPU) (120), and the first heating element (120 and 130) being cooled by a heat pipe (360).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Aurongzeb to further modify the device of modified Hrehor, Jr. such that the first heating element is a GPU and CPU, as respectively claimed in claims 28 and 38, in order to further optimize the computing capabilities of Hrehor, Jr. due to the circuit board supporting the CPU, GPU and the electronic component.
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).

See next page→
Allowable Subject Matter

Claims 22 and 32 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, subject to the correction of the 112(a) rejections noted above.

The following is a statement of reasons for the indication of allowable subject matter:  the allowability resides in the overall structure and functionality of the device as recited in the combined subject matter of claims 21 and 22, and as recited in combined subject matter of claims 31 and 32, and at least in part, because claims 22 and 32 recite the limitations: “wherein the first heat pipe does not operate in an optimal operating region when the first power consumption of the first heating element is at the second power consumption”.
The aforementioned limitations, in combination with all remaining limitations of respective claims 21 and 22, and all remaining limitations of respective claims 31 and 32, are believed to render the combined subject matter of claims 21 and 22, and the combined subject matter of claims 31 and 32, and all claims depending therefrom allowable over the prior art of record, taken alone or in combination, subject to the correction of the 112(a) rejection noted above.


See next page→

Response to Arguments

Applicant’s arguments filed on February 3, 2021 have been fully considered, but notes that Applicant’s arguments are directed to the claims as amended, and are thus moot since the rejection has been modified to meet the limitations of the amended claims (See rejection above).
Regarding Applicant’s arguments that the claims are allowable because none of the prior art references of record teach a thermal resistance range of 0.05-1 °C/W as claimed in claims 21 and 31 have been fully considered, but have been found unpersuasive. The Office notes that Applicant’s disclosure does not place any criticality on the thermal resistance, and thus permitting the Office to utilize In re Aller, 105 USPQ 233 to reject the thermal resistance range.  In other words, Applicant’s disclosure does not provide any explanation as to why the thermal resistance range of 0.05-1 °C/W is critical to Applicant’s invention. Based on Applicant’s disclosure, the thermal resistance range of 0.05-1 °C/W appears to be just one of many ranges that can be utilized to achieve the improved cooling as discussed in paragraph [0005] of Applicant’s specification.  However, for the purposes of compact prosecution, the rejection now utilizes the Katoh (US 6360813) reference to teach the claimed thermal resistance range for the heat pipe (See rejection above).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN S SUL/            Primary Examiner, Art Unit 2835